 
 
I 
111th CONGRESS
1st Session
H. R. 1546 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2009 
Mr. McNerney (for himself and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish the Committee on Care of Veterans with Traumatic Brain Injury. 
 
 
1.Short titleThis Act may be cited as the Caring for Veterans with Traumatic Brain Injury Act of 2009.
2.Committee on Care of Veterans with Traumatic Brain Injury
(a)Establishment of committeeSubchapter II of chapter 73 of title 38, United States Code, is amended by inserting after section 7321 the following new section:

7321A.Committee on Care of Veterans with Traumatic Brain Injury
(a)EstablishmentThe Secretary shall establish in the Veterans Health Administration a committee to be known as the Committee on Care of Veterans with Traumatic Brain Injury. The Under Secretary for Health shall appoint employees of the Department with expertise in the care of veterans with traumatic brain injury to serve on the committee.
(b)Responsibilities of committeeThe committee shall assess, and carry out a continuing assessment of, the capability of the Veterans Health Administration to meet effectively the treatment and rehabilitation needs of veterans with traumatic brain injury. In carrying out that responsibility, the committee shall—
(1)evaluate the care provided to such veterans through the Veterans Health Administration;
(2)identify systemwide problems in caring for such veterans in facilities of the Veterans Health Administration;
(3)identify specific facilities within the Veterans Health Administration at which program enrichment is needed to improve treatment and rehabilitation of such veterans; and
(4)identify model programs which the committee considers to have been successful in the treatment and rehabilitation of such veterans and which should be implemented more widely in or through facilities of the Veterans Health Administration.
(c)Advice and recommendationsThe committee shall—
(1)advise the Under Secretary regarding the development of policies for the care and rehabilitation of veterans with traumatic brain injury; and
(2)make recommendations to the Under Secretary—
(A)for improving programs of care of such veterans at specific facilities and throughout the Veterans Health Administration;
(B)for establishing special programs of education and training relevant to the care of such veterans for employees of the Veterans Health Administration;
(C)regarding research needs and priorities relevant to the care of such veterans; and
(D)regarding the appropriate allocation of resources for all such activities.
(d)Annual reportNot later than June 1 of 2010, and each subsequent year, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the implementation of this section. Each such report shall include the following for the calendar year preceding the year in which the report is submitted:
(1)A list of the members of the committee.
(2)The assessment of the Under Secretary for Health, after review of the initial findings of the committee, regarding the capability of the Veterans Health Administration, on a systemwide and facility-by-facility basis, to meet effectively the treatment and rehabilitation needs of veterans with traumatic brain injury.
(3)The plans of the committee for further assessments.
(4)The findings and recommendations made by the committee to the Under Secretary for Health and the views of the Under Secretary on such findings and recommendations.
(5)A description of the steps taken, plans made (and a timetable for the execution of such plans), and resources to be applied toward improving the capability of the Veterans Health Administration to meet effectively the treatment and rehabilitation needs of veterans with traumatic brain injury..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7321 the following new item:


7321A. Committee on Care of Veterans with Traumatic Brain Injury.. 
 
